     l
         Case 3:18-cv-09187-PGS-LHG Document 23 Filed 12/26/18 Page 1 of 6 PageID: 216
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

          ~od('~JV             K{ ~onnPJ\' !r.

     (In the space above enter the full name(s) ofthe plaintiff(s).)




                                                                                    COMPLAINT
                                                                                JuryTrial:ft]Yes    D      No

                                                                                             (check one)




                                                                                                   AEce,vEo
                                                                                                           DEC 2~ 2018
                                                                                                   AT 8:30
                                                                                                           WIL~M
                                                                                                            CLERK
(In the space above enter the full name(s) ofthe defendant(s). Ifyou
cannot fit the names ofall ofthe defendants in the space provided,
please write "see attached" in the space above and attach an
additional sheet ofpaper with the full list ofnames. The names
listed in the above caption must be identical to those contained in
Part I. Addresses should not be induded here.)

I.          Parties in this complaint:

A.          List your name, address and telephone number. Do the same for any additional plaintiffs named. Attach
            additional sheets of paper as necessary.


Plaintiff            Name
                     Street Address
                     County, City
                     State & Zip Code
                     Telephone Number
     Case 3:18-cv-09187-PGS-LHG Document 23 Filed 12/26/18 Page 2 of 6 PageID: 217
B.




                                     Street Address
                                     Cmmty, City
                                     State & Zip Code


Defendant No. 2                      Name
                                     Street Address
                                     County, City
                                      State & Zip Code


Defendant No. 3                       Name
                                      Street Address
                                     County, City
                                      State & Zip Code


Defendant No. 4                       Name
                                      Street Address
                                      County, City
                                      State & Zip Code




IL       Basis for Jurisdiction:

Federal courts are courts oflimited jurisdiction. There .are four types of cases that can be heard in federal court: 1)
Federal Question - Under 28 U.S.C. § 1331, a case involving the United States Constitution or federal laws ortreaties
is a federal question case~ 2) Diversity of Citizenship - Under 28 U.S.C. § 1332, a case in which a citizen of one
state sues a citizen of another state and the amount in damages is more than $75,000 is a diversity of citizenship case;
3) U.S. Government Plaintiff; and 4) U.S. Government Defendant.

A.      What is the basis for federal court jurisdiction? (check all that apply)
        DFederal Questions ·                  5lJ  Diversity ofCitizenship

        ou.s.     Government Plaintiff        ou.S.      Government Defendant


B.       If the basis for jurisdiction is Federal Question, what federal Constitutional, statutory or treaty right is at
         issue? _ _ _ _ _ _ _ _ _ _ _ _~ - - - - - - - - - - - - - - - - - - -




                                                        -2-
                 Case 3:18-cv-09187-PGS-LHG Document 23 Filed 12/26/18 Page 3 of 6 PageID: 218


            C.       If the basis for jurisdiction is Diversity of Citizenship, what is the state of citizenship of each party?

                     Plainti:ftts)state(s)ofcitizenship _ _ _        ~N. .    ·___,]:;_~(YJ.~
                                                                         ~-·VJJ~«         .. ~~------------
                     Defendant(s) state(s) of citizenship _ _ _C_a;.;;_;1~,-"--~::...;;__(...;..)'J.....,
                                                                                                    1
                                                                                                       \u:.·t"'-=-·- - - - - - - - - -


            m        Statement of Claim:

            State as briefly as possible the facts of your case. Describe how each of the defendants named in the caption of this
            complaint is involved in this action, along with the dates and locations ofall relevant events. You may wish to
            include further details such as the names of other persons involved in the events giving rise to your claims. Do not
            cite any cases or statutes. If you intend to allege a number of related claims, number and set forth each claim in a
            separate paragraph. Attach additional sheets of paper as necessary.

            A.       Where did the events giving rise to your claim(s) occur? _ __,cN_.·....et. . .1\. .1. .
                                                                                                          _Sc;...~_..1__;..r.c.s·-"'--eff,,.___ _ _ _ __




            B.     ~What date and    approximate time did the e.vents giving rise to your claim( s) occur?

                 S}1\ rnl't~

  What
            C.
happened
 to you?




  Was
 anyone
  else
involved?




Who else
sawwhat
happened?



                                                                     -3-
      Case 3:18-cv-09187-PGS-LHG Document 23 Filed 12/26/18 Page 4 of 6 PageID: 219


IV.      Injuries:


If you sustained injmies related to the events alleged above, describe them and state what medical treatment, if any,
you required and r e c e i v e d · - ~ - - - - - - - - - - - - - - - - - - - - - -
         ~o·t) · .           C fl::'    $,




V.       Relief:


State what you want the Court to do for you and the amount of monetary compensation, if any, you are seeking,, and
the basis for such compensation.




                                                      -4-
        Case 3:18-cv-09187-PGS-LHG Document 23 Filed 12/26/18 Page 5 of 6 PageID: 220


I declare under penalty of perjury that the foregoing is true and correct


Signed this.ID_day of._ _       D~ec;.:....=,.,br~n_Df~A,.,._ _ _ _, 20--ili_.



                                             Signature ofPlaintiff
                                             MailingAddre~
                                                                     a7t4 IrvcYy           1

                                                                                          Av~~~
                                                                                                  -:_   nr:a
                                                                     Bn]!/ehlfJ , fVt%v J eo-e,t
                                             Telephone Number                 60-1-gos-t.f:SJJ&
                                             Fax Number (ifyou have one) ------=------r--
                                             E-mail Address     ao&.re.vb;,,1qjf@1ma,i1 ,a2m
Note:    All plaintiffs named in the caption of the complaint must date and sign the complaint.




                                                  Signature of Plaintiff:   Onlmw /(,, ~l'!fVZ!/ {);i,




                                                     -5-
    91111__                                                  -          ........ .       .... ,.,.......



                                                                                                                                                                                                                                                                                                                                                                                               -A
                                                                 ;,,.




                                                                                         ' · ' ·~cf]Jjf
                                                                                                           Case 3:18-cv-09187-PGS-LHG Document 23 Filed 12/26/18 Page 6 of 6 PageID: 221
                                                                                                                                                                                           ~~~~.f:~
                                                                                                                                                                                                                                                                                                                              ?~~.;;_f.S;,j.

                                                                                                                                                                                                                                                                                                                                                                                                             .,
                                                                                                                                                                                                                                                                                                                                                                                                              _j


                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                              U.S. POSTAGE PAID
                                                                                                           ,):~~~\ }                                                                           PRESS FIRMLY TO SEAL                                                                                                                                           PME 1-:0ay
                                                                                                                                                                                                                                                                                                                                                              BRIDGETON, NJ
                                                                                     ~:·~ )'~ ... !;       />:.\6tr;:/)                                                                                                                                                                                                                                       08302                                     ;
                                                                                                                                                                                                                                                                                          UNll'EDS'IZTES
                                                                                                                                                                                                                                                                                          POST4L SERVICE«                             \
                                                                                                                                                                                                                                                                                                                                                              R~8~~1a                                   :f
                                                                                                                                                                                                                                                                                                                                                                                                        ~'O
                                                                                                                                                                                                                                                                                                   1007
                                                                                                                                                                                                                                                                                                                                      08608-1500
                                                                                                                                                                                                                                                                                                                                                                   $24.70
                                                                                                                                                                                                                                                                                                                                                               R2305M 146585-1 4
                                                                                                                                                                                                                                                                                                                                                                                                        C GI
                                                                                                                                                                                                                                                                                                                                                                                                        GI
                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                                                        D. UI
                                                                                                                                                                                                                                                                                                                                                                                                               i::
                                                                                                                                                                                                                                                                                                                                                                                                               GI

                                                                                                                                                                                                                                                                                                                                                                                                        .s: ...
                                                                                                                                                                                                                                                                                                                                                                                                        ·-  GI
                                                                                                                                                                                                                                                                                                                                                                                                        UI    J!I
                                                                                                                                                                                                                                                                                                                                                                                                        ~.s:

                                          P_. R··-           :'i·._:l'_.-_'-G;_ tR I TY                                   I_
                                                                                                                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                                                                                                                                                                        i .gt



J
                                                 •,'·I·,_·~_-···,._:
                                                               . ._.-. IL.                                 *              I ".                                                                                   PRIORITY
                                                                                                                                                                                                                                                                                                                                                                              I .
                                                                                                                                                                                                                                                                                                                                                                              I,
                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                        .§,~
                                                                                                                                                                                                                                                                                                                                                                                                        ~6
                                                                                                                                                                                                                                                                                                                                                                                                        J:    N




                                                                        'l:!Wl~~~™
                                                                                                                                                                                                                                                                                                                                                                                                      ?Jb
                                                                                                                                        ~                    UNITEDST/J.TES                                                                                                                                                                                                                           'C~
                                                                                                                                                                                                                 '    MAIL                                                                                                                                                    I                       .2 .•
                                                                                                                                       l!ii, POSTIJL SERVICE®                                                    EXPRESS®                                           1111111111111111 I I IIII II I Ill II                                                                                             a: 5-
                                                                                                                                                                                                                                                                                                                                                                                              °"';csc,c_Ol.f
                                                  'ft                                                                                                                                                                                                                                                                                                                                                 .!: GI
~                                                                                                                                                                                                                                                               ~--·                      EE 294 368 463 US                                                                                         , , Cl)
                                                                                                                                                                                                                                                                                                                                                                                                       c_
i..                                        ou~;\FASTEST SERVICE IN THE U.S.
                                                                                                                                                                                                                                                                                                                                                                                                        mI
g
iO
t1i
    I~
                                          .,;;(,'f\';::,"tl1~'··:';'·'·S~t~


                                                         r,:~,t·
                                                                                                                                      F~                              K, 6unflM'                   J;,                                                                              •.
                                                                                                                                                                                                                                                                                                                                                                                                    co
                                                                                                                                                                                                                                                                                                                                                                                                    -a.

                                                                                                                                                                                                                                                                                                                                                                                                    2@
                                                                                                                                                                                                                                                                                                                                                                                                        5' .
                                                                                                                                                                                                                                                                                                                                                                                                        :, II?
                                                                                                                                                                                                                                                                                                                                                                                                        ... =>
                                                                                                                             !            7Vl~ Ave.                                                                                                                   USPS" Corporate Acct. No.                   Federal Agency Acct. No. or Postal Service'" Acct. No.
                                                                                                                                                                                                                                                                                                                                                                                                    b~
      %                                                                                                                                                                                                                                                                                                                                                                                             ~6:
                                                        '~
                                                                                                                                          ~ / f\J:f of)JJ                                                                                                                                                                                                                                           ,, .
                                                                                                                                                                                                                                                                                                                                                                                                    UI W
                                 ,r:~~~
      'S                                            ...~·~                                                                                                                                                                                                                                                                                                                                            GI,.!
      ~                                                                                                                                                                                                                                                                                                                                                                                                       :JI
         s              }~·~1
                        1~_ 1
                             1
                                                                                                                                                                                                                                                            01-Day                          02-Day                                OMmiary                         0DPO
                                                                                                                                                                                                                                                                                                                                                                                                    :2

                                                                                                                                                                                                                                                                                                                                                                                                    K~
                                                                                                                                                                                                                                                                                                                                                                                                      >e
         %
         I...
                       ·'*'I
                       ,,;-14,
                                           <~                                                                                          l]I(   l   • •   e•    I
                                                                                                                                                                            1
                                                                                                                                                                                 •    ·    U   ·   0

                                                                                                                                            IGNATURE REQUll;l~D Note: The mailer must check the "Signature Required" box II tha mailer: 1)
                                                                                                                                                                                                                                                     PO ZIP Code


                                                                                                                                                                                                                                                            ~-rz:,
                                                                                                                                                                                                                                                                                                                                 Postage


                                                                                                                                                                                                                                                                                                                                 $           IJ r/ ~
                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                   -ccUI ._
                                                                                                                                                                                                                                                                                                                                                                                                   ,, 0

           ~                                                                                                                            ·quires the addressee's signature; OR 2) Purchases additional insurance; OR 3) Purchases COD service; OR 4)     ~                                                                                       f-- / U
                                                                                                                                                                                                                                                                                                                                          c;;;,C-                                                   CU U1
           ir
           to
                                                                                                                                       u~chases Return Re~ipt~ice.11.lhe             h?x
                                                                                                                                                                                   Is not chec~ed, lhe Postal Service will lea~e the item in the addressee's Date Accept8'(MM/DDNY)
                                                                                                                                      mad receptacle or other.secure locatiOn withoUt attempting to obtain the addressee's signature on delivery.
                                                                                                                                      Delivery OpUonsl                                                                                                      I ')
                                                                                                                                                                                                                                                                                "
                                                                                                                                                                                                                                                                                                                                  Insurance Fee        I COD Fee
                                                                                                                                                                                                                                                                                                                                                                                                   Ii
                                                                                                                                                                                                                                                                                                                                                                                                   ~-·5,:
            l!.                                                                                                                            0-No Saturday Delivery (delivered next business day)                                                         /   c;,,<..                                                               $                    I$                                           i::~
              '.Iv
           . t(V                                                                                                                        __ 0-Sunday/Holiday Delivery Required (additional lee, where available')                                                                                       .                                     .           .                                         ~~
                                                                                                                                      -- 0 10:30 AM Delivery Required (additional lee, where available*)                                             Time Accepted
                                                                                                                                                                                                                                                                      cP{
                                                                                                                                                                                                                                                                                         1o:30 No/I Delivery Fee                  Return Receipt Fee    Live Animal_
                                                                                                                                                                                                                                                                                                                                                                                                   t:
               ag.                                                                                                                                                                                                                                     If •
                                                                                                                                              'Refer to USPS.com® or local Post OtticeN for avallabilil .                                                                       DAM                                                                     Transportation Fee

                                              WHEN USED INTERNATIONALLY,                                                              TO: (PLEASE PRINT)              '                            PHONE (   \                                                  ,
                                                                                                                                                                                                                                                                                DPM
                                                                                                                                                                                                                                                                                                                                  $                    I$                                          e.~
                                                                                                                                                                                                                                                                                                                                                                                                   II! 3t
                  I
                                               A CUSTOMS' DECLARATION
                                               LABEL MAY BE REQUIRED.                                                                    V5. VBJref W'f-                                                                                              Special Handling/Fragile           Sunday/Holiday Premium Fee              Total Postage & Fees
                                                                                                                                                                                                                                                                                                                                                                                                   => .!!!
                                                                                                                                                                                                                                                                                                                                                                                                   CD-


                                                                                                                                         l{GJ _~ ~. 5mJ11 CM<~ Offlu, PlOOM 'J/JJ.o !.,~
               :&!,                                                                                                                                                                                                                                                                                                                                                                                s:;       l!!
                  ;,                                                                                                                                                                                                                                                              '"'" ~ftij ....                                                                                                  .., CD
                                                                                                                                                                                                                                                                                                                                                                                                   o-g
                                                                                                                                                                                                                                                                                                                                                                                                   fi
                                             ~IMS                                                                                         T~                      /

                                                                                                                                       ZIP+ 411 (U.S. ADDRESSES ONLY)

                                                                                                                                       _Q_ ~ _Q_ Q_ _[_ __ -
                                                                                                                                                                          tV.J


                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                       lbs,       ozs.



                                                                                                                                                                                                                                                                                                     DAM
                                                                                                                                                                                                                                                                                                     DPM
                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                              '                  $~)'--.,

                                                                                                                                                                                                                                                                                                                  -rEmployee Signature
                                                                                                                                                                                                                                                                                                                                          '1c/ --T[)
                                                                                                                                                                                                                                                                                                                                                /I
                                                                                                                                                                                                                                                                                                                                                                                                   eD. .2
                                                                                                                                                                                                                                                                                                                                                                                                   o. i
                                                                                                                                                                                                                                                                                                                                                                                                  J:§
                                                                                                                                                                                                                                                                                                                                                                                                  ... >
                                                                                                                                                                                                                                                                                                                                                                                                  .!! ca
                                                                                                                                                                                                                                                                                                                                                                                                          C




                                                                                                                                                                                                                                                                                                                                                                                                   en CD
                                                                                                                                                                                                                                                      Delivery Attempt (MM/DDNY)I Time                             I Employee Signature                                                            C .0
                                                                                                                                                                                                                                                                                                                                                                                                  a,
                                             IEP13F July 2013 OD: 12.5 x 9.5
                                                                                                                             '·       II For pickup or USPS Tracking.., visit USPS.com or call 800-222-1811.
                                                                                                                                                                                                                                                                                                     DAM                                                                      lI ·
                                                                                                                                                                                                                                                                                                                                                                                                  ~

                                                                                                                          L
                                                                                                                                      11 $100.00 Insurance Included.
                                                                                                                                                                                                                                                                                                     DPM




                                             I IIII II 1111111111111111111                                                       I
                                                                                                                                     t;;?> '[PJ ~ ~[L [F[Ri(Q) [Mil 1J[HJ ~~ ©© [Ri [NJ~~
                                                                                                                                        .               -.                  .                  -       ...            -
                                                                                                                                                                                                                                                     LABEL 11·B, JULY 2018                        PSN 7690·02·000-9996




                                                                                                                                                                                                                                                                                                  :,ns~
                                                                                                                                                                                                                                                                                                                                                                             lJ
                                                                                                                                                                                                                                                                                                                                                                             _J
                                                                                                                                                                                                                                                                                                                                                                                     '



                                                                                                                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                                                                  tit




                                                    PS10001000006                                                         VISIT US AT USPS.COM®
                                                                                                                          ORDER FREE SUPPLIES ONLINE                                                                                                                          ~                   ~-Q···' Q
                                                                                                                                                                                                                                                                                            ' - *•*****.J
                                                                                                                                                                                                                                                                                                ~~-
                                                                                                                                                                                                                                                                                                                                 ~.UNITEDST/JTES
                                                                                                                                                                                                                                                                                                                                     PQST/JL SERVICE.
                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                             '-:::~
